Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 29, 2019

                                      No. 04-19-00158-CR

                                       Shanetha C. TATE,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR10122
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        On February 26, 2019, the trial court signed a trial court certification stating the
underlying case “is a plea-bargain case, and the defendant has NO right of appeal.” The clerk’s
record was filed on March 27, 2019, and the appellant is seeking to appeal a judgment
adjudicating guilt. Accordingly, the trial court’s certification is defective because it should
reflect the criminal case is an adjudication of guilt following deferred adjudication, and the
appellant has a limited right of appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.
2005); Sanchez v. State, 109 S.W.3d 760 (Tex. App.—San Antonio 2003, no pet.). It is therefore
ORDERED that the trial court amend the certification and cause the trial court clerk to file a
supplemental clerk’s record containing the amended certification within twenty days from the
date of this order. The reporter’s record is due to be filed in this appeal no later than April 29,
2019.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court